People v Augustine (2016 NY Slip Op 00690)





People v Augustine


2016 NY Slip Op 00690


Decided on February 3, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2013-05135

[*1]People of State of New York, respondent,
vValdez Augustine, appellant.


Seymour W. James, Jr., New York, N.Y. (Paul Weiner of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove, Anthea H. Bruffee, and Gabrielle Lang of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Kings County (Mondo, J.), dated May 16, 2013, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The defendant's contention that he was improperly assessed points under risk factors 9 and 10 based upon his prior youthful offender adjudication, in violation of CPL 720.35(2), is unpreserved for appellate review and, in any event, without merit (see People v Francis, ____ AD3d _____, 2016 NY Slip Op 00488 [2d Dept 2016]).
Accordingly, the defendant was properly designated a level two sex offender pursuant to Correction Law article 6-C.
DILLON, J.P., LEVENTHAL, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court